
	

114 S924 IS: National Credit Union Administration Budget Transparency Act
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 924
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2015
			Mr. Heller (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the National Credit Union Administration to hold public hearings and receive comments
			 from the public on its budget, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the National Credit Union Administration Budget Transparency Act.
 2.Budget transparency for the NCUASection 209(b) of the Federal Credit Union Act (12 U.S.C. 1789) is amended— (1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
 (2)by inserting before paragraph (2), as so redesignated, the following:  (1)on an annual basis and prior to the submission of the detailed business-type budget required under paragraph (2)—
 (A)make publicly available and cause to be printed in the Federal Register a draft of such detailed business-type budget; and
 (B)hold a public hearing, with public notice provided of such hearing, wherein the public can submit comments on the draft of such detailed business-type budget;; and
 (3)in paragraph (2), as so redesignated— (A)by inserting detailed after submit a; and
 (B)by inserting , and where such budget shall address any comments submitted by the public pursuant to paragraph (1)(B) after Control Act.
				
